Citation Nr: 1703499	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-02 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease prior to May 2, 2011, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the Board in September 2013.  

The Board remanded the Veteran's case for additional development in February 2014, March 2015, and February 2016.  


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one year of discharge, and is unrelated to service.

2.  Prior to May 2, 2011, continuous medication to treat coronary artery disease was necessary.  

3.  Since May 2, 2011, evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray was shown.  





CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Prior May 2, 2011, the criteria for a rating in excess of 10 percent were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.104, Diagnostic Code 7005 (2015).

3.  Since May 2, 2011, the criteria for a rating in excess of 30 percent were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided. Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The examiners had access to the Veteran's claims file and reported a full and accurate knowledge of his disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, there has been no allegation that the Veteran's service-connected disability has worsened since the most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time). 

With regard to the claims being decided herein, the Board remanded the claims to obtain any additional evidence and obtain VA examinations and opinions.  The agency of original jurisdiction (AOJ) obtained additional VA treatment records.  Additionally, the Veteran was afforded a VA examination for his increased rating claim and an opinion was obtained with regard to the service connection claim.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

For historical purposes, the Veteran's claim for service connection for hypertension was denied in a July 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247   (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

A review of the Veteran's service treatment reports reflects that the Veteran's blood pressure was recorded as 138/88 at his entrance examination in October 1965.  The Veteran denied high or low blood pressure on a report of medical history form prepared in conjunction with the examination.  At the September 1967 separation examination the Veteran's blood pressure was recorded as 140/80.  He also denied high or low blood pressure on a report of medical history form prepared in conjunction with the examination.

Associated with the claims file is a February 1968 VA authorization request for outpatient treatment for high blood pressure.

VA outpatient treatment reports reflect that the Veteran had a diagnosis of hypertension as early as April 2010.  In February 2011, the Veteran was noted to have had hypertension "since he was a young man."  

In a May 2010 statement a Dr. Dave indicated that the Veteran had been his patient since 2006 and had a long history of hypertension.  

Associated with the claims file is a May 2010 statement from P. Patel, M.D., which indicates that the Veteran has a diagnosis of hypertension.  

At a September 2013 hearing before the Board, the Veteran testified that while he was in service he went to the dispensary for five days to have his blood pressure taken.  He indicated that he also sought treatment for high blood pressure at VA on one occasion in 1968.  He reported that he was first prescribed medication for hypertension in the late 1970s.  The Veteran testified that he was not diagnosed with hypertension during service.   

At a July 2015 VA examination, the Veteran reported that he had been diagnosed with hypertension by a private physician in the 1970s.  The Veteran indicated that he used medication to treat his hypertension.  The examiner opined that it is less likely than not that the Veteran's hypertension had its onset in service, or was otherwise caused by his military service.  The examiner's rationale was that the Veteran was diagnosed with hypertension in the 1970s and his service treatment reports are silent for any diagnosis of hypertension.  She indicated that the single reading in 1965 of 138/88 was normal.  

At a June 2016 VA examination, the July 2015 VA examiner reviewed the claims file and acknowledged the February 1968 VA outpatient treatment authorization and blood pressure readings of 138/88 at the Veteran's entrance to service and 140/80 at the Veteran's separation from service.  The examiner opined that it is less likely than not that the Veteran's hypertension is related to his military service.  Her rationale was that the single reading of 140/80 at the Veteran's separation from service does not constitute a diagnosis of hypertension.  She noted that multiple, sustained elevations are required for a diagnosis of hypertension not a single transient borderline reading.  Additionally, she indicated that the Veteran indicated that he was not diagnosed with and treated for hypertension until the mid to late 1970s.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.

Service treatment records reflect that hypertension was not diagnosed in service.  Although the Veteran asserts that he went to the dispensary in servce to have his pressure evaluated, the treatment records do not reflect a clinical finding of hypertension.  A VA examiner has reviewed the blood pressure readings noted during serviec and has found that none of them are indicative of the Veteran having hypertension at that time.  Moreover, while the Veteran asserts that he sought treatment for high blood pressure in 1968- and the file does include a VA authorization request for outpatient treatment high blood pressure - there is no record of a diagnosis or treatment for hypertension at that time or within one year of service discharge.  

Service connection is not precluded simply because hypertension was not diagnosed in service.  Indeed, disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).
A grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  While the record demonstrates that the Veteran has a current diagnosis of hypertension, it does not contain competent evidence which relates this disability to any incident of service.  In this case, the Board has, at best, highly speculative evidence in support of this claim and highly probative evidence against this claim. 

The speculative evidence includes the Veteran's contention that his hypertension is related to his active service.  The Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's lay opinion is not competent to provide the requisite etiology of hypertension because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his hypertension and his military service.

While the Board acknowledges the VA authorization form for treatment for high blood pressure in 1968; there are no additional records showing treatment was received or diagnoses rendered.  In short, there is no indication that the Veteran was actually diagnosed with hypertension until the 1970s.  

Further, the medical opinions of record support a finding that the Veteran's hypertension is not related to service.  The VA provider set forth reasoned opinions, based on a review of the record, review of pertinent medical literature, and examination of the Veteran.  The VA examiner concluded the Veteran's hypertension is unrelated to service.  
In assigning high probative value to the VA opinions, the Board notes that the VA examiner reviewed the medical history, conducted a physical examination, and discussed the rationale underlying her conclusions.  There is no indication that this provider was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA provider's opinions to be of greater probative value than the Veteran's unsupported statements to the contrary. 

As there is no evidence showing initial manifestataions of hypertension in service, or to any degree within one year of separation from service, the one-year presumption for hypertension under 38 C.F.R. §§ 3.307 and 3.309 is not an avenue for service connection, nor are the provisions of 38 C.F.R. § 3.303 (b) pertaining to chronicity or continuity of symptomatology.   

For these reasons, the Board concludes that service connection for hypertension is not warranted.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased Rating

For historical purposes, the Veteran's claim for service connection for coronary artery disease was granted in a November 2010 rating decision.  A 10 percent rating was assigned pursuant to Diagnostic Code 7005 effective April 15, 2010.  38 C.F.R. § 4.104.  The Veteran disagreed with the rating assigned and this appeal ensued.  In a December 2011 rating decision, the Veteran was awarded a 30 percent rating for coronary artery disease effective May 2, 2011.  As such, the Board will consider both whether a rating in excess of 10 percent is warranted for the Veteran's heart disease prior to May 2, 2011, and whether a rating in excess of 30 percent is warranted since May 2, 2011.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7005, a 10 percent rating is assigned with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  A 30 percent evaluation is assigned with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.   38 C.F.R. § 4.104, Note (2).

At a May 2010 VA examination, the Veteran was reported to have dyspnea on mild exertion.  Cardiac examination revealed no evidence of congestive heart failure or cardiac hypertrophy.  X-rays revealed that the Veteran's heart size was normal.  A heart catheterization revealed an ejection fraction of 60 percent.  The Veteran was diagnosed with coronary artery disease status post one vessel cardiac artery bypass graft.  The Veteran reported that he retired from being a firefighter in 1994 due to being eligible or for duration of his work.  The examiner indicated that the Veteran's coronary artery disease had no impact on his usual occupation since he was not working, but his symptoms determined limitations on his usual daily activities.    

In an August 2010 addendum, the May 2010 VA examiner indicated that the estimated METs was 3 due to pulmonary issues, and not his cardiac condition.  She noted that a heart catheterization conducted in June 2009 revealed an ejection fraction of 60 percent which is normal and is the best predictor of the Veteran's cardiac status.  

At a November 2011 VA examination, the Veteran was noted to take Bystolic, Maxzide, and Losartan for his coronary artery disease.  The examiner indicated that the Veteran does not have congestive heart failure.  The examiner noted that diagnostic exercise testing was not conducted but the Veteran reported dyspnea and estimated the Veteran's METs level to be 1 to 3 METs.  The examiner indicated that there was evidence of cardiac hypertrophy or dilation.  The examiner indicated that a May 2011 echocardiogram revealed left ejection fraction of 55 percent.  The examiner noted that the Veteran's METs level was low due to non-cardiac conditions and the most accurate indicator of cardiac function was ejection fraction.  The examiner reported that the Veteran's coronary artery disease impacted his ability to work as a firefighter in that he had shortness of breath, dizziness, and fatigue with duties involving going into fires, climbing ladders, and wearing fire equipment.

At a September 2014 VA examination, the Veteran was noted to have had a diagnosis of moderate coronary artery disease in 2006 with symptoms of palpitations, shortness of breath, fatigue, and chest discomfort which was medically managed until June 2009 when his symptoms worsened and he underwent a coronary artery bypass graft.  Post-surgery the Veteran reported continued fatigue, weakness, dyspnea with minor exertion, and mild daily lower extremity edema.  He denied chest pain.  The examiner indicated that exercise stress test, multigated acquisition scan (MUGA), and echocardiogram in 2012 were unremarkable.  His symptoms were noted to be medically managed with Amlodipine, Atorvastatin, and Aspirin.  The examiner indicated that the Veteran does not have congestive heart failure, cardiac arrhythmia, or a heart valve condition.  There was no evidence of peripheral edema, cardiac hypertrophy, or cardiac dilation.  Chest X-rays obtained in May 2014 were normal and an echocardiogram obtained in January 2012 revealed a left ejection fraction of 70 percent and normal wall motion and wall thickness.  MUGA conducted in January 2012 revealed a left ejection fraction of 64 percent.  An exercise stress test conducted in January 2012 was negative for chest pain and ischemia and revealed that the Veteran obtained a METs level of 10.  The examiner concluded that the Veteran's heart condition does not impact his ability to work.  The examiner noted that the Veteran's long-standing coronary artery disease status-post coronary artery bypass graft resulted in symptoms of mild dyspnea with exertion, fatigue, and weakness.  The examiner reported that the Veteran was extensively evaluated with exercise treadmill testing, MUGA, echocardiogram, and pulmonary function tests (PFTs) which were all unremarkable and were reflective of the Veteran's current cardiac status.  
    
At a May 2016 VA examination, the Veteran was noted to use Amlodipine, Lipitor, and Ecasa for his coronary artery disease.  The examiner indicated that he does not have congestive heart failure, arrhythmia, or any heart valve conditions.  An electrocardiogram in February 2012 revealed sinus bradycardia and a January 2012 echocardiogram revealed a left ejection fraction of 70 percent.  A myocardial perfusion scan performed in January 2012 revealed normal wall motion, normal perfusion scan, and normal left ejection fraction of 64 percent.  Exercise stress test performed in January 2012 was negative and revealed a workload of 10 METs.  The examiner concluded that the Veteran's heart condition did not impact his ability to work.  The examiner noted that while the Veteran reported fatigue, he had moderate obstructive sleep apnea on sleep study and his extensive cardiac testing was unrevealing.  

Period prior to May 2, 2011

For the relevant time period at issue, the Veteran was reported to require the use of continuous medication to manage his coronary artery disease.  There is no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  While the Veteran was estimated to have a workload of 3 METs, the examiner specifically noted that the Veteran's estimated METs level was due to pulmonary issues and not his cardiac status.  

Hence, the Veteran's overall disability picture most nearly approximates the currently assigned 10 percent rating.  

Period since May 2, 2011

For the relevant time period at issue, there is evidence of cardiac hypertrophy or dilation based on echocardiogram.  While the Veteran was estimated to have a workload of 1 to 3 METs at the 2011 VA examination, the examiner specifically noted that the estimated METs level was not based on the Veteran's cardiac status and the best predictor of his cardiac status was the ejection fraction.  At the 2014 and 2016 VA examinations, the Veteran was noted to have a workload of 10 METs based on a 2012 exercise stress test.  At no time was the Veteran diagnosed with congestive heart failure and there was no evidence of left ventricular dysfunction with an ejection fraction between 30 to 50 percent.  In fact, the ejection fraction was not less than 55 percent at the relevant VA examinations of record.  

Hence, the Veteran's overall disability picture most nearly approximates the criteria for the currently assigned 30 percent schedular rating.  

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321 (b)(1).  The Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.   If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The medical evidence fails to show anything unique or unusual about the Veteran's coronary artery disease that would render the schedular criteria inadequate.  The Veteran's main symptoms throughout his appeal have been dyspnea on exertion and fatigue.  Each of these factors was specifically considered by the examiners of record in determining the METSs for the Veteran which formed the basis for the schedular ratings that were assigned.  As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of an extraschedular rating is not warranted. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of his service-connected coronary artery disease.  Moreover, while some of the VA examiners noted that the symptoms of the Veteran's heart disease impacted his ability to work, none of the examiner's opined that the heart disease precluded employment.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to the Veteran's service-connected coronary artery disease.


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to an initial rating in excess of 10 percent for coronary artery disease prior to May 2, 2011, and in excess of 30 percent thereafter is denied.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


